Title: To Thomas Jefferson from Samuel Eliot, Jr., 18 June 1807
From: Eliot, Samuel, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Office of the Secretary of the Senate, U.S.June 18th. 1807.
                        
                        I have the honor to enclose a note left by Mr. Otis.—
                        Will you be pleased to cause the volume to be secured so as to prevent its being opened; and whenever it may
                            be convenient, will you have the goodness to transmit it to this office. 
                  with great respect,
                        
                            Sam: Eliot. Junr.
                        
                    